               Case 2:19-cr-00144-TLN Document 34 Filed 04/13/21 Page 1 of 2


1    MANISHA DARYANI (CSBN:272992)
     BELES & BELES LAW OFFICES
2
     One Kaiser Plaza, Suite 2300
3    Oakland, California 94612-3642
     Telephone: (510) 836-0100
4    Facsimile: (510) 832-3690
5
     Attorney for Defendant
6    Alfredo Orejel Yepez, Jr.
7                                    UNITED STATES DISTRICT COURT
8                                   EASTERN DISTRICT OF CALIFORNIA

9

10
      UNITED STATES OF AMERICA,                     Case No. 2:19-CR-00144-TLN
11
                       Plaintiff,                   ORDER
12
              v.
13

14    ALFREDO OREJEL YEPEZ, JR.,
15                    Defendant.
16

17
                                                 ORDER
18
            Based upon the facts set forth in the stipulation of the parties and for good cause shown,
19
     IT IS HEREBY ORDERED that the April 15, 2021 status conference is continued to May 20,
20
     2021, at 9:30 a.m.
21
            Based upon the representation of counsel and for good cause shown, the Court finds that
22
     failing to exclude the time between April 15, 2021, and May 20, 2021, would unreasonably deny
23
     counsel the reasonable time necessary for effective preparation, taking into account the exercise
24

25   of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

26          The Court further finds that the ends of justice are served by excluding the time between

27   April 15, 2021, and May 20, 2021, from computation under the Speedy Trial Act and such

28



                                                      Order
              Case 2:19-cr-00144-TLN Document 34 Filed 04/13/21 Page 2 of 2


1
     exclusion outweighs the best interests of the public and the defendant in a speedy trial. See 18
2
     U.S.C. § 3161(h)(7)(A).
3
             IT IS FURTHER ORDERED that the time from April 15, 2021 through and including
4
     May 20, 2021, shall be excluded from computation under the Speedy Trial Act. See Fed. R.
5
     Crim. P. 5.1; 18 U.S.C. §§ 31616(h)(7)(A) and (B)(iv) [Local Code T4].
6

7

8
     Dated: April 13, 2021
9

10
                                                         Troy L. Nunley
11                                                       United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      Order
